DETAILED ACTION
A New Examiner has been assigned to this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 23), in the reply filed on 06/28/2022, is acknowledged. 
Examiner asked for a restriction between Group I (claims 1-8 and 23) and Group II (claims 9-22). Examiner also asked for an election of species of formula F-L-R of base claim 1. 
Applicants provided a compliant election of Group I (claims 1-8 and 23). Applicants also provided a compliant election, shown below, of 

    PNG
    media_image1.png
    373
    509
    media_image1.png
    Greyscale

which maps to claim 1’s formula wherein F is 
    PNG
    media_image2.png
    300
    242
    media_image2.png
    Greyscale
 and X is O, R’ is an alkyl group, and E is (i) a five-member isocylic ring having a ketone. A search for Applicant’s elected species of formula F-L-R (shown above) did not retrieve applicable prior art. The Markush group was expanded to include a compound with CAS number #346432-62-0, pictured below.

    PNG
    media_image3.png
    487
    701
    media_image3.png
    Greyscale

A search for compound 346432-62-0 retrieved applicable prior art. Compound 346432-62-0 maps to claim 1’s formula F-L-R wherein F is tetrapyrrole group, L is a linker, and R is a ligand, comprising a Gd(III) ion coordinated to the ligand. See ”SEARCH 6-7” in the enclosed search notes. Therefore, the search for other species of the genus formula F-L-R of base claim 1 will not be extended in/for/during this Office Action in accordance with Markush search practice.
Applicant’s elected species and the Markush search extension read on claims 1-8 and 23.  
Claims 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.
However, the full scope of claim 1 has yet to be searched following Markush search practice. Note that double patent and prior art has only been searched for applicants elected compound and the Markush search extension as defined, above.  
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of genus formula F-L-R of claim 1 that finds prior art or double patent art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/649,582
This Office Action is responsive to the amended claims of 03/20/2020. 
Original claims 1-8 and amended claim 23 have been examined on the merits. 
Priority
This application is a national stage entry of PCT/US2018/052282, filed on 09/21/2018, which claims priority to US provisional application 62/561/503, filed on 09/21/2017. 
The claims do not find support from the U.S. Provisional application and therefore the effective filing date is the International Filing date of September 21, 2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2020 and 03/25/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Oath/Declaration
This application is currently missing an Oath/Declaration. Applicants have until the date the issue fee payment is due to file an Oath/Declaration and avoid abandonment of this application. See MPEP 1303. 
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  R’’ is visually is similar to Rn. Examiner recommends updating figures which contain R’’ with larger and better-quality images to prevent confusion. Appropriate correction is required.
Claim 7 is objected to as the phrase “one or more compound claim 1” does not make sense.  Perhaps Applicants intended -- one or more compounds of claim 1 -- ?  Claim 8 is similarly objected to as this claim refers back to claim 7 but does not remedy the rationale underpinning the objection of claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has the phrase:  “m is an integer from 1 to 12, or heteroalkyl group”.  This phrase renders the metes and bounds of claim 2 undefined (hence rendering claim 2 indefinite).  
Examiner is uncertain if m only refers to the range of 1 to 12 and heteroalkyl is an option of R’ or if m includes the option of heteroalkyl.  Examiner is uncertain if Applicants intended for the carbons marked with arrows, 
    PNG
    media_image4.png
    186
    141
    media_image4.png
    Greyscale
, to be substituted with a heteroalkyl, thus making m a heteroalkyl group. 
Claim 3 is similarly rejected since it refers back to claim 2 but does not remedy the rationale underpinning the rejection of claim 2.
To render moot this rejection:  Please revise claim 2 such that the relationship between “heteroalkyl group” and R’ is explicitly clear.  For example, revising the pertinent part of claim 2 to:  -- wherein R’ is an alkyl group, heteroalkyl group, or 
    PNG
    media_image5.png
    123
    210
    media_image5.png
    Greyscale
 , wherein m is an integer from 1 to 12; [[,]] – would render moot this rejection.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
PANDEY (US 2003/0053949 A1), as referenced in the IDS of 03/20/2020. 

PANDEY anticipates a compound with CAS number #346432-62-0, pictured below, henceforth referred to as compound 346432-62-0:

    PNG
    media_image3.png
    487
    701
    media_image3.png
    Greyscale
(compound 14 in Figure 6 on sheet 6).
Compound 346432-62-0 maps to claim 1’s formula F-L-R wherein F is tetrapyrrole group, L is a linker, and R is a ligand, comprising a Gd(III) ion coordinated to the ligand (compound 14 in Figure 6 on sheet 6). This anticipates claim 1. 
Compound 346432-62-0’s F is 
    PNG
    media_image6.png
    281
    232
    media_image6.png
    Greyscale
from claim 2. Compound 346432-62-0’s R’ is an alkyl group. Compound 346432-62-0’s X is O, and E is (i) a five-membered isocyclic ring having a ketone. Compound 346432-62-0’s dotted carbon is either chiral or achiral. This anticipates claim 2. 
Compound 346432-62-0’s E is 
    PNG
    media_image7.png
    111
    137
    media_image7.png
    Greyscale
. This anticipates claim 3. 
The compound 346432-62-0 does not exist in isolation but rather as a collection/composition of compounds. This anticipates claim 7. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25. Claims 1-3, 7, and 23 is rejected under 35 U.S.C. 103 as being unpatentable over 
PANDEY (US 2003/0053949 A1), as referenced in the IDS of 03/20/2020
In view of 
MORROW (Morrow, Designing a drug kit, January 1982, 26(1):21-33. PMID: 6948718), as referenced in PTO-892 page 1 line U. 
Claims 1-3, 7, and 23 are drawn to compounds with a tetrapyrrole group, linker, and ligand with Gd(III) ion coordinated to the ligand. Claim 7 is drawn to compositions of compound from claim 1. Claim 23 is drawn to a kit comprising a compound of claim 1 and instructions for use. 

Determining the scope and contents of the prior art:
PANDEY teaches claims 1-3, and 7, supra. 
PANDEY teaches compound 346432-62-0 for use in magnetic resonance imaging agents (paragraphs [0057] and [0058]). PANDEY also teaches that PANDEY’s compounds have striking tumor uptake within 24 hours which enhance the MRI "signal" produced by tumor, thus dramatically increasing its conspicuity on MRI imaging (paragraph [0055]).  Thus, compound 346432-62-0 has pharmaceutical/medicinal properties.
The reference MORROW teaches drug kits including selecting “drugs and equipment in consultation with the closest, most available and willing physician, hospital, emergency service, or community rescue squad” and include providing instructions:  “immediate information with emergency stepwise procedure cards, reference material, treatment documentation sheets, and drug verification sheets” (bottom of page 32 to top of page 33). This reference is useful to show that drug kits are commonly known and utilized in the pharmaceutical arts and furthermore that pharmaceutical kits commonly include instructions.
Ascertaining the differences between the prior art and the claims at issue:
While PANDEY teaches the instant compound of claims 1-3 and the composition of claim 7, PANDEY does not teach a kit of claim 23. 
While MORROW teaches kits are commonly known, MORROW does not teach the instant compound.
Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of combination tetrapyrroles useful for MR imaging, and possesses the technical knowledge necessary to make adjustments to the combination therapeutics to optimize/enhance the pharmacokinetic properties of the tetrapyrroles compounds.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination therapeutics and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 1-3, 7, and 23 are prima facie obvious in light of the combination of references PANDEY and MORROW. 
The artisan would be motivated to administer the compound 346432-62-0 in a pharmaceutical kit. The artisan would expect that compound 346432-62-0 to have useful pharmaceutical properties (increased tumor uptake resulting in enhanced MRI signal) as a magnetic resonance imaging agent (PANDEY paragraphs [0055] and [0057-0058]).  As such, the artisan would be expected to provide the medicinal compound 346432-62-0 in a kit since pharmaceutical kits comprising pharmaceutical compounds are well-known and commonly utilized in the pharmaceutical arts (MORROW bottom of page 32 to top of page 33).  Furthermore, the artisan would have been motivated and expected to provide instructions for use with each active doses of the compound of claim 1 since pharmaceutical kits commonly include instructions, such as “procedure cards, reference material, treatment documentation sheets, and drug verification sheets” (MORROW bottom of page 32 to top of page 33).  Additionally, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01 (III). Thus, this teaches claim 23. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 7,097,826 B2. The instant claims of 03/20/2020 were used to write this rejection. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims. For example, HPPH-di-Gd(III)di-aminophenylDTPA from reference claim 16, shown below, 

    PNG
    media_image8.png
    608
    1005
    media_image8.png
    Greyscale

(and pictured as compound 37 in Figure 19 on sheet 15), anticipates instant claims 1-3. Claim 16 anticipates instant claim 1’s formula F-L-R wherein F is tetrapyrrole group (referred to as targeting molecule due to the fact that the HPPH carries the entire molecule to the tumor (paragraph [0072]), L is a linker, and R is a ligand, comprising a Gd(III) ion coordinated to the ligand (paragraph [0009]). 
Furthermore, reference claim 16 anticipates instant claim 2’s F,  
    PNG
    media_image6.png
    281
    232
    media_image6.png
    Greyscale
. Reference claim 16 anticipates instant claim 2’s R’ as a polymer ending with R’’. Reference claim 16 anticipates instant claim 2’s X as O. Reference claim 16 anticipates instant claim 2’s E as (i) a five-membered isocyclic ring having a ketone. Reference claim 16 anticipates instant claim 2’s dotted carbon as achiral or chiral. 
Reference claim 16 anticipates instant claim 3’s E as
    PNG
    media_image7.png
    111
    137
    media_image7.png
    Greyscale
. 
The compound 346432-62-0 does not exist in isolation but rather as a collection/composition of compounds. This anticipates instant claim 7. 

Conclusion
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to for referring back to objected claim 7, which was objected to for awkward language in the claim 7 narrative.  See “Claim Objections” section, above.
Claims 1-3, 7, and 23 are not presently allowable as written.
The disposition of the claims, above, will be expected to change as future Markush searches are extended to other species of F-L-R of base claim 1 and find prior art rejecting at least one of claims 4-6 and 8.
Note, the compounds of claim 6 are free of the prior art. 
A prior art search was conducted for prior art against formula F-L-R of claim 1. Anticipatory art was found. See “SEARCH 7” in enclosed search notes. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the “SEARCH 6-7” STN search results and did not retrieve applicable double patent art against the elected invention.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieved applicable double patent art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        


/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625